JONES, Circuit Judge
(concurring).
With the construction which the majority of the court place upon the respective sections of the Revenue Acts involved in these cases and with the further conclusions that the relevant Treasury Regulations exceed their proper administrative province and ‘have not received congressional approval either direct or implied, I am in agreement and therefore note my concurrence in the result. But, as I believe the rule relating to implied congressional approval has an important place in the law under appropriate circumstances, certain expressions in the discussion for the majority cause me to withhold a general concurrence.